Opinion
Per Curiam,
The six judges who heard the argument of this appeal being equally divided in opinion, the judgment of sentence of the court below is affirmed. The defendant is directed to appear in the court below at such time as he may be there called, and that he be by that court committed until he has complied with the sentence, or any part of it which had not been performed at the time the appeal was made a supersedeas.
Hoffman, Jacobs, and Spaulding, JJ., dissent for the reasons stated in the dissenting opinion of Hoffman, J., in Com v. Young, 208 Pa. Superior Ct. 478, 223 A. 2d 527 (1966).